Citation Nr: 0525540	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  03-34 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1976 to July 1979 
and from May 1980 to May 1994.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a July 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Milwaukee, Wisconsin which, in part, denied service 
connection for a back condition and headaches.
 
The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
Milwaukee RO in April 2005.  The transcript of the hearing is 
associated with the veteran's VA claims folder.

Matter not on appeal

The July 2002 RO decision also denied the veteran's claim of 
entitlement to service connection for a bilateral foot 
disability.  He duly appealed.  During the pendency of the 
appeal, the issue of entitlement to a bilateral foot 
condition was granted by the RO in a December 2003 rating 
decision.  Since the claim was granted, the appeal as to that 
issue has become moot.  The veteran has not, to the Board's 
knowledge, expressed dissatisfaction with that decision.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].


FINDINGS OF FACT

1.  Competent medical evidence of record does not support a 
finding that a disability of the veteran's back currently 
exists.

2.  The competent medical evidence of record indicates that 
the veteran's headaches are not etiologically related to his 
military service.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  Headaches were not incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a back condition and for headaches.  Specifically, he 
contends that both were the result of injuries in service.  
The veteran alternatively contends that his headaches are 
related to his back disability on a secondary basis. 

In the interest of clarity, the Board will review the 
applicable law and regulations and then proceed to analyze 
the claims and render a decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the October 2003 statement of the case (SOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  
Additionally, the December 2003 supplemental statement of the 
case (SSOC) notified the veteran of the particular 
deficiencies in regards to his claim for service connection 
for headaches.

More significantly, a letter was sent to the veteran dated 
March 30, 2001 which was specifically intended to address the 
requirements of the VCAA.  The March 2001 letter detailed the 
evidentiary requirements for service connection claims, 
including "evidence of in-service occurrence or aggravation 
of a disease or injury, or an event which occurred in service 
that caused an injury or disease."  See the March 30, 2001 
VCAA letter, page 2.  

Thus, the March 2001 letter, along with the October 2003 SOC, 
not only notified the veteran of the evidence already of 
record, but also notified him specifically of the additional 
evidence that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  The March 
2001 letter indicated that VA would "obtain evidence kept by 
the VA and any other Federal government agency."  See the 
March 30, 2001 VCAA letter, page 2.  The veteran was informed 
that records from the Tomah VA Medical Center (VAMC) had been 
requested.  See id.  The letter indicated that a VA 
examination had been requested for the veteran, and 
emphasized that the veteran's claims would be denied if he 
failed to report for such.  See id. at 2-3. 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The March 2001 letter stated: "If you had private treatment 
that has not already been submitted and you would like us to 
request the records, complete, sign and return the enclosed 
VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs."  See the 
March 30, 2001 VCAA letter, page 1.  The letter emphasized 
that VA would request private treatment records on the 
veteran's behalf, but that he must complete a release form in 
order for VA to do so.  See id at 2.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The March 2001 letter requested:  "Send 
the requested evidence as soon as possible."  See the March 
30, 2001 VCAA letter, page 3.  The Board believes that this 
request complies with the requirements of 38 C.F.R. 
§ 3.159(b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

The Board finds that the March 2001 letter properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate the claims, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  

Review of the record reveals that the veteran was provided 
complete notice of the VCAA prior to the initial adjudication 
of his claims, which was by rating decision in July 2002.  
Therefore, there is no prejudice to the veteran in proceeding 
to consider his claims on the merits.    

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The RO has obtained the veteran's VA 
treatment records.  The veteran was provided a VA examination 
in November 2003 in regards to his headaches, the results of 
which will be referred to below.  The report of the medical 
examination reflects that the examiner recorded the veteran's 
past medical history, noted his current complaints, conducted 
a physical evaluation and rendered appropriate diagnoses and 
opinions.

The Board has given thought as to whether a VA physical 
examination of the veteran and/or a medical nexus opinion 
should be obtained in regards to the veteran's claim 
concerning his claimed chronic back pain.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  However, as 
explained below the veteran has presented no evidence that a 
disability of the back currently exists.  In the absence of 
competent medical evidence of a problem with the back, 
referral for a medical nexus opinion is not necessary.  

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no evidence 
of a current back problem.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2004).  The veteran presented testimony at 
a personal hearing held before the undersigned Veterans Law 
Judge at the Milwaukee RO in April 2005.

Accordingly, the Board will proceed to a decision on the 
merits as to these issues.



Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.
See Brammer v. Derwinski, 3 Vet. App. 233, 255 (1992). 

Service connection on a secondary basis

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2004); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In order to establish service connection for a claimed 
headache disability on a secondary basis, there must be (1) 
medical evidence of a current disability involving headaches; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).   

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim.  
See 38 C.F.R. § 3.303(b).

Analysis

The veteran contends that he has a back disability and 
headaches which are related to an in-service fall.  He also 
contends that his headaches are related to his back 
disability on a secondary basis.  See the April 2005 hearing 
transcript, pages 10-11.

The back claim

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.  

With respect to Hickson element (1), current disability, 
there is no competent medical evidence that the veteran 
currently has a disability involving the back.
His retirement physical examination in November 1993 did not 
disclose any back problems.  The veteran presented for 
general VA medical examinations in August 1994 and November 
2003; he made no complaints as to the back.  

Post service, recent VA outpatient treatment reports include 
notations of back pain, without any diagnosis.  Most 
recently, a May 2005 outpatient record includes a reference 
to "chronic mid and lower back pain"; no diagnosis was made 
at that time.  However, the Court has specifically held that 
pain, in and of itself, does not constitute a disability; see 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted].  Such is the 
situation in this case.  Notwithstanding the veteran's 
persistent complaints of back pain and impairment, there has 
been no diagnosis of a disability of the back.

To the extent that the veteran himself is now claiming that 
he currently has a back disability, his opinion is entitled 
to no weight of probative value.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

The veteran's representative argues in a February 2005 
statement that the veteran made no back complaints in service 
because he wished to continue his military career.  The 
veteran adds that seeking treatment in service was useless, 
as he was always prescribed Motrin which did not remedy the 
problem.  See the veteran's hearing transcript, page 9.  
These arguments are unfounded, since even after the veteran 
retired from service he still made no back complaints for a 
number of years.  Certainly, he could have sought treatment 
at the VAMC in Tomah, Wisconsin, his place of employment, and 
explained that use of Motrin to treat his pain was 
ineffective.  However, VA examinations conducted in August 
1994 and November 2003 were negative for complaints as to his 
back, and there are no complaints as to the back in the VAMC 
treatment records until 2005, over a decade after retirement 
from service.

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  In the 
absence of any diagnosed disability regarding the back, 
service connection may not be granted.  With respect to the 
back, Hickson element (1) has not been met, and the veteran's 
claim fails on that basis alone.  For the sake of 
completeness, the Board will also discuss the remaining two 
elements.

Turning to element (2), in-service incurrence of disease or 
injury, the Board will separately address disease and injury.

There is no medical or other evidence of any disease of the 
back in service.  An October 1980 treatment record notes 
"muscle strain, lumbar area;" however, this appears to be 
an isolated finding.  A periodic examination completed in 
October 1983 and two Occupational Health Examinations 
completed in January 1990 and August 1991 were negative for 
any complaints or diagnoses regarding the back.
So was the veteran's retirement physical examination in 
November 1993.  Accordingly, that part of Hickson element (2) 
relating to in-service disease is not satisfied.

With respect to in-service injury, there is of record falls 
in July 1978 and October 1980.  Therefore, element (2) is 
satisfied for the back claim to that extent.

With respect to element (3), medical nexus, there is no 
evidence of a medical nexus with respect to the veteran's low 
back.  It is clear that in the absence of a current diagnosis 
of a back disability, a medical nexus opinion would be an 
impossibility.  
To the extent that the veteran himself is attempting to 
provide a nexus between his claimed disability of the back 
and his military service, his statements are not probative of 
a nexus between the condition and military service.  See 
Espiritu, supra; see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) [unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service].  

The veteran appears to be contending that he had back 
symptoms continually after service.  The Board is aware of 
the provisions of 38 C.F.R. § 3.303(b), relating to 
chronicity and continuity of symptomatology.  However, as 
discussed above there is no objective medical evidence of 
chronic back problems in service, nor has a back disability 
been diagnosed in service or after service.  Supporting 
medical evidence is required.  See Voerth v. West, 13 Vet. 
App. 117, 120-1 (1999) [there must be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  Continuity of symptomatology after service is 
therefore not demonstrated. 

In short, for the reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
disability of the back, as Hickson elements (1) and (3) have 
not been met.  The benefits sought on appeal are accordingly 
denied.

The headache claim

With respect to the claim for headaches, the Board initially 
notes that the veteran's theory that his headaches are 
related to his alleged back disability on a secondary basis 
fails, as he has not established service connection for a 
back disability.  
See Wallin element (2), supra.

With respect to the claim for headaches on a direct basis, 
there are a number of diagnoses of headaches in post-service 
medical records.  Therefore, Hickson element (1) has been 
satisfied as to the claim for headaches.

With respect to element (2), there is no medical evidence of 
any headache disorder in service.  Headaches were not 
mentioned in the veteran's June 1976, May 1979, October 1983, 
January 1990 and August 1991 examinations.  There was a 
notation in the veteran's report of medical history for his 
November 1993 retirement examination that he experienced 
"frequent or severe headaches;" however, there was no 
diagnosis of a headache disability made at that time.  The 
veteran is able to report his headache symptoms; however, he 
is not competent to offer a diagnosis of a disease.  See 
Espiritu, supra.  Accordingly, that part of Hickson element 
(2) relating to in-service disease is not satisfied.

With respect to in-service injury, the veteran argues that he 
injured his head during the above-mentioned July 1978 fall.  
However, a review of the service medical records does not 
indicate that the July 1978 fall involved the veteran's head.  
Indeed, the only reported consequence of the fall was 
"laceration below left elbow".  Moreover, subsequent 
service medical records do not indicate that the fall 
involved a head injury.  The Board has considered the 
veteran's recent statement.  However, when compared to the 
probative value of contemporaneous medical evidence from the 
July 1978 injury and subsequent treatment records which are 
absent of a complaint regarding the veteran's head, there is 
no sufficient basis for the Board to conclude that an 
incident involving a head injury did in fact occur at that 
time.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  Therefore, element (2) 
is also not satisfied with respect to in-service injury.

In addition, the record does not contain a competent nexus 
opinion linking the veteran's headaches to his military 
service.  To the contrary, the November 2003 VA examiner 
opined specifically that the veteran's headaches were not due 
to service, despite the veteran's mentioning headaches at the 
time of his November 1993 retirement examination.  The 
examiner opined: "Although he mentioned headaches at 
discharge there is no description of them.  This is a patient 
who had hundreds of visits for medical care while he was in 
the service and there is not a single note regarding 
headaches until he checked the box on his discharge physical.  
Based on the service medical records and the histories and 
physicals shortly after discharge, these headaches are not as 
likely as not related to military service." 

There is no opinion to the contrary.  To the extent that the 
veteran is attempting to provide a nexus between the 
veteran's headaches and service, his lay statements are not 
competent or probative.  See Espiritu, supra.

In summary, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for headaches, because Hickson elements 
(2) and (3) have not been met.  Therefore, despite arguments 
of the veteran's representative, the benefit of the doubt 
doctrine is not for application because the evidence is not 
in relative equipoise.  The benefits sought on appeal are 
accordingly denied.


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for headaches is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


